DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the Group I, claims 1-15, in the reply filed on 6/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)); and ,therefore, made final.
Claims 16-30 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on6/15/2022.
Claims 1-15 as filed on 1/28/2022 are under examination in the instant office action.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 contains typing error in term phosphatidylethanolamine. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the term “STYM1” which appears to be a laboratory designation of a specific strain as intended for the present invention (specification  pages 14-15). The claimed bacterial strain is isolated by applicants  from Stonyfield Greek yogurt as disclosed (page 10, last par.). First, it is not clear whether the strain is a random mutant strain from a random commercial product or it is a commercial starter culture for making the commercial “Stonyfield Greek Yogurt”. In any event the sole designation of a strain by its internal laboratory designation creates ambiguity in the claims. For example, the strain as disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). Amendment of the claims to refer to the deposit accession number of the claimed strain in International depository collection (or address for public purchase from  a commercial source) would obviate this rejection.
Secondly, in view that the term STYM1 is linked to pox gene (pyruvate oxidase, see specification page 10, par. 3) it is not particularly clear whether the use of STYM1 as a source of pyruvate oxidase would be critical as intended or any bacteria producing pyruvate oxidase is suitable since it provides for hydrogen peroxide which is an antimicrobial (specification page 10, par. 3) including pox of any generic Lactobacillus delbruieckii (claim 2) or some other strains from yogurt or milk (specification page 10). It appears that specification points out to a strain specific effect (specification page 10, par. 1). But the term or strain designation “STYM1” as claimed and as disclosed is ambiguous for the reasons above; and it does not clearly distinguish from a generic bacteria expressing pox including representatives of Lactobacillus delbruieckii. 
With respect to claim 3 it is unclear what phrase such as “overexpress” would means since it is a term of a relative degree but a comparative degree of expression is uncertain. 
Claim 10 is rendered indefinite by term “LDBND_1487” for the very least reason that there are at least 2 different sequences for this gene as disclosed (figures 7A and 7B).
With respect to claims 14 and 15 it is unclear whether phospholipid and phosphatidylethanolamine are required for administration  along the bacterial product.
				                Deposit
	 Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims require one of ordinary skill in the art to have access to a specific bacterial strain “STYM1”. Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	                           Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claim recites administration to a generic subject of a product made by bacteria with pox (pyruvate oxidase) gene including yogurt or milk bacteria including Lactobacillus delbruieckii. The bacteria is a natural dairy bacteria in view of specification (specification page 10 and/or 14); and the pox gene (claim 1 and 10) is a natural gene expressing natural enzyme pyruvate oxidase providing for antimicrobial compound such as hydrogen peroxide in view of specification. 
Thus, the product is an edible dairy and a subject is any and all subject or unlimited population. Therefore, administration is a mere act of consumption of nutrition which is a natural phenomenon.
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to administrating the claimed product, and the claimed method as a whole is nothing more than an attempt to generally link the natural phenomenon to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception
It is suggested to limit the subject under treatment to a specific subject who is suffering from periodontal disease. For example: to insert phrase “in need thereof”  after phrase “the subject” (claim 1, line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5544234, US 4,965,194 (Yamamoto et al) and Leke et al (“Effects of hydrogen peroxide in growth and selected properties of Porphyromonas gingivalis”. FEMS Microbiology Letters, 199, 174, pages 347-353). 
The cited JP 5544234 discloses a method for treating a periodontal disease, wherein the method comprises administering a product made by bacteria Lactobacillus delbruieckii. The cited document explicitly teaches that the product inhibits Porphyromonas gingivalis, thereby, correcting dysbiosis in oral microbiota. For example: see English abstract.
Although the cited document JP 5544234 does not explicitly acknowledges that the mechanism of inhibitory action is a production of hydrogen peroxide by bacterial enzyme pyruvate oxidase, it is well known that representatives of bacteria Lactobacillus delbruieckii express enzyme pyruvate oxidase and produce hydrogen peroxide (see US 4,965,194 at col. 1, lines 23-25 and 46-50) which is an antimicrobial for Porphyromonas gingivalis (see reference by Leke at abstract). 
Thus, regardless the differences in pyruvate oxidase enzymatic action, that might or might not be manifested as result of using different strains expressing pox genes including various representatives of bacteria Lactobacillus delbruieckii including strains or mutants that “overexpress” enzyme pyruvate oxidase, it would have been obvious to one of skill in the art in the time the claimed invention was filed to select a representative of bacteria Lactobacillus delbruieckii to provide a product that inhibit periodontal disease causative agent Porphyromonas gingivalis and to practice a method for treating a periodontal disease with a reasonable expectation in success. It would be obvious because representatives of bacteria Lactobacillus delbruieckii express enzyme pyruvate oxidase and produce hydrogen peroxide which is an antimicrobial for Porphyromonas gingivalis what is a common knowledge as evidenced by the cited references. 
With respect to claims 3, 4 and 10 it is noted that the differences between pox gene(s) and their expression, if any, are not particularly clear as claimed and on the record. Moreover, the cited JP 5544234 suggests to select effective mutants including mutants of Lactobacillus delbruieckii made by artificial manipulation or engineering (see machine translation page 5, par. 7).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5544234, US 4,965,194 (Yamamoto et al) and Leke et al (“Effects of hydrogen peroxide in growth and selected properties of Porphyromonas gingivalis”. FEMS Microbiology Letters, 199, 174, pages 347-353) as applied to claims 1-4 and 10-13 above, and further in view of US 9,730,883 (Okumura et al).
The cited references JP 5544234, US 4,965,194 (Yamamoto et al) and Leke et al as above.
The cited references are silent about what other then lactic bacterial species are suitable to be used as hosts and/or as providers for expression of pox gene and/or pyruvate oxidase enzyme activity in oral cavity. 
However, the cited JP 5544234 teaches and suggests that  bacteria suitable for product intended for inhibiting Porphyromonas gingivalis can be ones isolated from human specimens in order to be able to easy settle in oral cavity and to provide for a sustained growth-inhibiting effect on periodontal disease bacteria (see machine translation page 3, last par.). Although the cited JP 5544234 does not explicitly state what are these typical bacteria from healthy human oral microbiota, it is well known that these bacteria belong to Streptococcus and Corynebacterium including species of Streptococcus sanguinis, Streptococcus gordonii, Streptococcus mitis, Streptococcus oralis, Streptococcus salivaricus, Streptococcus constellatus and species of Corynebacterium durum and Corynebacterium matruchotii. For example: see US 9,730,883 table 22 at col. 31-32. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use bacteria belonging to the claimed species of Streptococcus and Corynebacterium as hosts/providers of beneficial pyruvate enzymatic activity with a reasonable expectation of success in sustained growth-inhibiting effect on periodontal disease bacteria because the prior art teaches that the claimed species of Streptococcus and Corynebacterium are bacteria of healthy human oral microbiota, thereby, capable to easy settle in oral cavity and to provide for a sustained growth-inhibiting effect on periodontal disease bacteria. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5544234, US 4,965,194 (Yamamoto et al), Leke et al (“Effects of hydrogen peroxide in growth and selected properties of Porphyromonas gingivalis”. FEMS Microbiology Letters, 199, 174, pages 347-353) and US 9,730,883 (Okumura et al) as applied to claims 1-13 above, and further in view of Cunningham et al (Journal of Biological Chemistry, 1971, 246 (6), pages 1575-82; STN CAPLUS abstract, one page). 
The cited references JP 5544234, US 4,965,194 (Yamamoto et al), Leke et al and US 9,730,883 (Okumura et al) as above.
The cited references are silent about activation of pox gene by phospholipids.
However, it is known in the prior art that phosphatidylethanolamine is a potent activator of pyruvate oxidase. For example: see abstract of the refence by Cunnigham.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 6, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653